     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

JAMES RUSSELL MILLER,
Plaintiff

v.                                       Cause No: 3:14-cv-00427-HTW-LRA

MANAGEMENT AND TRAINING
CORPORATION,
Defendant


     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF HIS MOTION FOR
                 SANCTIONS UNDER RULE 11(c)(2)


      COMES NOW the Plaintiff, by and through the undersigned counsel, and in

support of his Motion for Sanctions Under Rule 11(c)(2) (ECF No. 228), would state

as follows:

      MTC’s response to the sanctions motion essentially makes three arguments:

first, that they didn’t receive adequate notice of Plaintiff’s intention to seek

sanctions because the motion as filed differed from the motion as served; second,

that they didn’t actually do anything wrong; and finally, that Plaintiff’s proffered

authority doesn’t support an award of sanctions. Plaintiff will address these issues

in reverse order.

      I.      Plaintiff’s authority speaks for itself.

      MTC parses Plaintiff’s authority far too closely. The distinctions they find are

unhelpful and in some cases irrelevant. The Ninth Circuit’s holding regarding the

filing of excessive complaints in Zaldivar was transformed into a conclusion that



                                               1
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 2 of 9



sanctions are permitted for excessive motions in National Association. 844 F.2d 216,

224 (5th Cir. 1988). In short, filing a motion that is not necessary is harassment

under National Association. MTC attempts to argue that the similarity of the two

briefs supports that they are not excessive. They even claim, without authority, that

“local practice” permits the filing of multiple motions using identical filings. They

cite to no authority because no such authority exists. Neither the Federal Rules of

Civil Procedure nor the Local Uniform Civil Rules contain any provision requiring

that each and every type of relief sought must be filed under a separate motion.

      This argument is belied by MTC’s own conduct in this case. They filed a

single motion seeking “prevailing party” attorney’s fees under 29 U.S.C. 706 and

sanctions under 28 U.S.C. 1297. Under their logic, they should have filed that

motion and accompanying brief twice – once for relief as a prevailing party, and

once as a sanctions motion. So MTC’s response is, itself, sanctionable in that it

makes up a “local practice” neither supported by evidence, authority, or their own

behavior.

      Plaintiff agrees with MTC that the Second Circuit reversed the grant of

sanctions in Passalacqua. But the reason that it found the recycling of the brief to

be permissible in that circumstance is telling. Specifically, the sequence of motion

practice dictated “the timing of defendants' motions . . . by the local rules and the

district court's order dismissing the third amended complaint.” Passalacqua

Builders v. Resnick Developers, 933 F.2d 131, 143 (2d Cir. 1991). The focus here is

not on the out of time reply brief filed in support of the fee application; the focus is




                                               2
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 3 of 9



on the motion to strike which was filed for the improper purpose of serving as a

substitute for the reply brief which was not filed timely. The Plaintiff pointed out in

his response to the motion to strike that the motion to strike was an improper

substitute for the reply brief in support of the fee application. See ECF no. 220, p.

17 ("In addition, the motion to strike was filed for the improper purpose of replying

to the plaintiff's response on the merits where MTC failed to reply timely to the

response in the first place. That is, the motion to strike is being used as a substitute

for MTC's reply to the plaintiff's response to MTC's fee application because MTC

failed to file timely its reply document.").

      Comparing the reply brief eventually filed by MTC's lawyer with the motion

to strike proves that the Plaintiff was correct in suggesting that the motion to strike

was filed as an improper substitute for the reply brief which did not get filed timely.

As Plaintiff pointed out in his original motion, there was no requirement that MTC

offer their reply-brief arguments in a motion to strike. The fact that 90% of the

motion to strike bears no relation to the standards relevant to a motion to strike

supports this conclusion. The only reasonable, objective conclusion is that MTC’s

counsel worried that a reply brief would not be permitted.

      II.    Whether MTC’s language is abusive is a matter for the Court.

      The parties agree on the relevant question of what language is alleged to be

abusive. We also agree on the relevant authority. We agree that MTC has not sunk

so far as to suggest that Plaintiff’s counsel are prostitutes, nor have they called

anyone on Plaintiff’s side ethnic slurs. But the question isn’t whether MTC’s




                                               3
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 4 of 9



conduct is just as bad as that which other courts have found sanctionable; the

question is whether MTC’s language was abusive. That’s a question for the Court to

decide.

      In defense of their invective, MTC basically argues that they were incensed

by the Plaintiff’s allegations of fraud. The problem with this is that the human

reaction to being falsely accused is identical to the human reaction to getting

caught: outrage and anger. It’s only in time, and after completing a Kubler-Ross

process, that a malefactor can admit that they were fairly caught. So Plaintiff and

the undersigned believe that MTC’s counsel were angry; but we stand by our

analysis, which led us to suggest that MTC’s counsel had submitted fraudulent time

entries. The facts remain undisputed that MTC's lawyers billed time in excess of the

actual time for attending and participating in all six depositions taken in this case,

and submitted that billing to the court as false or fabricated evidence in support of

their fee application in order to recover fees for time not spent attending and

participating in the depositions. MTC even admits that they billed time in excess of

the deposition time for attending and participating. See ECF No. 223. Their

argument is that “attending and participating” encompasses preparatory activities

other than attending and participating, even though they represented to this Court

that they also billed for preparatory activities. See ECF No. 205-2.

      Plaintiff isn’t asking the Court to police every rough tongue. Litigation is no

place for the thin-skinned, and certainly we have tossed out our fair share of

vigorous language. But our vigorous language consists of terms of art. It is a serious




                                              4
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 5 of 9



allegation to accuse an attorney of committing a fraud on the Court; Plaintiff and

their counsel take such a thing very seriously. But “fraud” is a term of art with a

legal meaning. The language that the parties agree is at issue here was wildly

beyond the realm of law and well into invective. Referring to legal argument and

evidence as “bile” is at best, something the Court should disapprove and at worst

something it should sanction. But such a decision lies within the Court’s sound

discretion.

      III.    The Court need not grant sanctions by motion.

      Plaintiff concedes that the motion served in June 2018 and the motion filed in

December 2018 were not the same. MTC offers no authority to support its position

that this, standing alone, justifies a denial of sanctions. Since the purpose of the

motion served is to provide the opposing party with the 21-day safe harbor to

withdraw the offending document, courts have concluded that that the filed motion

need not be identical to the served motion, as long as the grounds for sanctions

asserted in the draft Rule 11 motion served are the same as the grounds asserted in

the motion for sanctions ultimately filed. See, e.g., Ideal Instruments, Inc. v. Rivard

Instruments, Inc., 243 F.R.D. 322, 339 (N.D. Iowa 2007) (filed motion need not be

identical to motion served triggering 21-day safe harbor); In re Rosebar, No. 13-

00535, Adv. Pro. No. 13-10036 (Bankr. N.D. Calif. Feb. 19, 2015)(filed motion

substantially same as served motion). Importantly, the Rule 11 motion served in

this case has been filed with the court as an exhibit to the Rule 11 motion that was

filed, with the exhibit being incorporated into the filed motion. So, not only is the




                                               5
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 6 of 9



motion filed substantially the same as the motion filed, the motion served has been

filed with the court. Respectfully, MTC's argument is one of form over substance. As

responsible officers of the Court, Plaintiff’s counsel is required to concede the point

as to the motion filed, and provide the authority that MTC’s counsel couldn’t be

bothered to find. Elliott v. Tilton, 64 F.3d 213 (5th Cir. 1995).

      However, the Elliott court made the point that sanctionable conduct need not

be protected by procedural error. The Court’s own order can conclude that conduct

is sanctionable. Elliott, 64 F.3d at 216 (“We do not mean to indicate that defense

counsel was necessarily shielded from all sanctions under Rule 11. Sanctions may

be ordered if the court, on its own initiative, enters an order describing the

offending conduct and directing the offending parties to show cause why Rule 11

has not been violated.”) The Court may further order sanctions under its inherent

authority. Id. at 217.

      We would also note that there is a reasonable argument that a Court has

discretion to excuse technical non-compliance with the safe-harbor rule. “Whether

non-compliance with Rule 11(c)(2) may be excused is a fact-specific inquiry; where

the violation is very minor, or where no prejudice results, the rule need not be

enforced to its letter.” Anaqua, Inc. v. Schroder, 2013 WL 1412190, at *2 (D. Mass.

April 5, 2013). In this case, Plaintiff noted the improper purpose of the filing – to

back-door a reply brief into the record – at its first opportunity: in the response to

the motion to strike. Indeed, MTC said in their reply brief in that proceeding that

flagging the improper purpose did not give rise to an appropriate request for relief.




                                               6
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 7 of 9



So MTC can’t claim that it wasn’t put on notice that Plaintiff had noted the

improper purpose of the motion to strike. The motion served raised the issues of

improper purpose and harassment. The fact that ancillary issues were raised and

that Plaintiff elected to streamline its filing doesn’t change the fact that MTC had

appropriate notice of the Plaintiff's intent to seek Rule 11 sanctions and was

afforded the 21-day safe harbor to withdraw the motion to strike. And since the

motion served was filed in the record, the terms of Rule 11 as interpreted by the

Fifth Circuit in Elliott have been met.

      IV.    Davis waived his response thereby conceding his Rule 11

             liability.


      Plaintiff’s counsel has made a point in this proceeding to separate Richard

Davis from Jarrad Garner, Adams & Reese, and MTC, since Davis is the lawyer

who signed and filed the motion to strike. We have gone so far as to suggest that it

may be appropriate only to sanction Davis, leaving that decision to the sound

discretion of the Court. MTC’s response brief confirms this argument. Contrary to

the motion to strike (which Davis signed) and the reply brief (which Garner clearly

recycled), MTC’s response to the Rule 11 motion was professional and civil. While

MTC and Garner defended Davis’ invective to the extent that it could be imputed to

them, at least there was no additional abuse.

      Davis is still counsel of record for MTC and ECF service was made on him

with the filing of the Rule 11 motion. Davis was served with the initial Rule 11

motion. ECF No. 230, p. 5. Service was complete under Rule 5, as Rule 11 requires.



                                              7
     Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 8 of 9



He made no timely response, and did not join with MTC’s response. He has not even

filed a motion to withdraw, as Plaintiff suggested might be proper. He has thus

waived any argument against the motion. Rector v. Approved Federal Savings

Bank, 265 F.3d 248, 253-54 (4th Cir. 2001) (“Accordingly, we hold that the 21–day

safe harbor provision of Rule 11 is not jurisdictional and may be waived.”) This

Court has already held, as a matter of law, that a failure to timely file a response to

a motion admits all allegations therein. ECF No. 188.

         Since the response brief does not address whether Davis should be treated

separately, we conclude that MTC does not contest that issue, and that they agree

that the Court can sanction Davis without sanctioning MTC, Garner, or Adams &

Reese.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff seeks an order granting

all appropriate relief.

                                        Respectfully submitted,

                                        THE LAW OFFICES OF MATTHEW REID
                                        KRELL
                                        P.O. Box 71504
                                        Tuscaloosa, AL 35407
                                        (662)469-5342
                                        Attorney for Plaintiff

                                        By:        /s/ Matthew Reid Krell
                                        Matthew Reid Krell, MSB#103154
                                        matthewrkrell@gmail.com




                                              8
      Case 3:14-cv-00427-HTW-LRA Document 233 Filed 01/25/19 Page 9 of 9



                           CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been served on this, the 25th of
January 2019, via email and ECF upon counsel for the Defendant.

Richard Jarrad Garner
Lindsey O. Watson
H. Richard Davis, Jr.
Daryl A. Wilson
ADAMS AND REESE, LLP
1018 Highland Colony Parkway
Suite 800
Ridgeland, Mississippi 39157
(601) 353-3234
(601) 355-9708 FAX
E-Mail: Jarrad.Garner@arlaw.com
E-Mail: Lindsey.Oswalt@arlaw.com
E-Mail: Richard.Davis@arlaw.com
E-Mail: Darryl.Wilson@arlaw.com

                                 By:         /s/ Matthew Reid Krell
                                        Matthew Reid Krell, MSB#103154
                                        matthewrkrell@gmail.com




                                              9
